Per Curiam.

Appellant Guy R. Brewer has been found guilty of contempt of court “in that he wilfully collected rents from several of the sub-tenants in premises No. 2005-7-9 Amsterdam Avenue and 975 St. Nicholas Avenue in the Borough of Manhattan, City of New York * In an answering affidavit at Special Term he denied categorically that he had collected any rents from these subtenants. The only affidavits to show that he did so were made by persons having no personal knowledge of the facts.
The first of these, by Mark T. Southall, reciting the order of March 29, 1946, restraining the collection of rents from the subtenants by anyone but the receiver, sets forth no facts indicating any personal knowledge on the part of the affiant that rents were paid to Brewer in defiance of said order of March 29th. Southall is president of the plaintiff corporation. It is plain that his affidavit is made purely upon hearsay. It does not even state the sources of his information nor the grounds for his belief.
The second of these affidavits is by James B. Hardy, the receiver, who simply states that he made a demand upon the subtenants for the payment of rent and that some of them stated that they had paid the April, 1946, rent to the defendant Guy R. Brewer. No affidavits of the tenants were submitted. It is manifest that Brewer has been found guilty of contempt of court on mere hearsay declarations of the subtenants to the receiver that they had paid to Brewer.
¡ The order punishing for contempt should be reversed, with $20 costs and disbursements to the appellant Guy R. Brewer, and the contempt proceeding dismissed. - - ■ -
*1009Peck, P. J., Cohn, Callahan, Van Voorhis and Shientag, JJ., concur.
Order unanimously reversed, with $20 costs and disbursements to the appellant Guy R. Brewer, and the contempt proceeding dismissed. Settle order on notice.